1
,     OFFIZZ OF THE ATTORNEY GENEeAL 03            TECXAS

                            AUSTlN




                             T:i-?C such loan brokers . . . shell,
    before begincinc     bw:neaa     in this State, exaoute and
    aerivr      a good and euffioieut    bond in 32~ Sma of One
    Thousand 3~llars      to suoh County Judge in the County in
    riL1ct.i said loan broker ia located     and.dcins bwlness,
    . . .
                                                                                  ..       62
                                                                                  .


Hon.    c.     8.   CcLwl899,   par;4      e




                -330t10n 5. . . , that eeah and every loan broker
        ahaX 4ecp a wall bauad book In which he shsll register
        all-of  !113 transeotioo~   with other peracoa as saoh loan
        broker at the tia:ethe s&lie oecw,       ~Aic% st:all ke at all
        tir;ea kc3J.Copec ,for inspection,   cad such broker &all
        give to t;iz 50rr'Gviex, or to all pcr3oris   doln~: hwinees
        with such broker, a tioket aho#ing a true and correct
        atatemmt , . .
                     *Seotlon       8.    . . .I   (mphaais      ours)
                    Sectiac 14 of hrtiale 7047, above mmtLored,
   mid.0         that all loan brokers shall pay an annual tax oi
.130.
!?           for saab plaae of business.
              From an ln3paatioo    ot :Wtfolo 7047, Subdivision   14,
above uentioasd,    it is obvious t&at the tax liability    iarpostd
by said statutd attaehea only by reason of a pardon, firm or
oorporation'a    having engaged in the business of a *loaa broker";
the tax liability     does not attaah by reason of the doiz~g of
acy act, bsfcre   engtgfng In said said business.
               The -pasting of                 the bond* mquirnd by the above
mntioned    frtiolt? 6166a, is                 aa aat gsesoribdd   by law to bs~
done b,y t‘ne person, firle or                 aorporation  ,in qzmiltion bafora
the taxabls ooou~ation (the                    business of.a loan broke-
engaged in.

            Ths very. teps of Artiole    6163a provide,                      as before
amtionsd,  *That such loan brokers . . . S!lall, b8fOr4                       b4ghlCkQ3
business 21. CM.3 .Sts.te, exeoute and deliver a 30~                          suffioieat
boa3 . . .= (mphasis     ours)
               "I-Q~c?,?~%
                         %Ic?A *kt -p&~L~~~*ti =",B %mls%-i-w&L~dJ w
-~xticlt~ 6165a eowtitoted       evidence su+Yicieat    'SO reuder the
 one post&g     -&a  bond ~subjsct to the talt liability     tiposed by
 Jubdivlaion    14 of Jztiale    7047, would be terntamount to holding
 that the pcstin~ of stash bond areated s prasum$iou            thai; the
 preen,    firm or corpcration      posting the bosd had eosa@d in
 the taxable omu:aCiclt.
                       '78 cannot        so hole   as a matter     of law.
                                                                                        63
. .   .,



           Eon. C.H. Carness, page S


                         There ia no aonstltutional   provi3lon,    no atstu-
           tory twacmnent , and no general maxLrriof Texas Jurisprudenoe
           whl.ch niakea the pssttng of ths bond In question,, a preswrp-
           tion of law, or prim raoie evidenae,      that ths one postfng
           the bond thereafter    sngsged in the taxable   ocau:etion   of a
           'loan broker.
                        A preel;aptloa   of la* ash oaly arise whtm tho lar
           petemptorily requires     sn inferenae or posstion   to be estab-
           lished -jvhanever faota apgear~ whioh the law aasmes ES the
           basis of suab an infarsnae.      (Sea Mftahsll T. --ltanton, 139
           s. w. 1033)
                              From t5s foregoing  stated prinoipla~s of law
           it   13    therefore   obvious that iram the fsat that a person,
           A.ra      or c@rporaSioa ha3 wetad     then bond* refsrrad to lo
           eald      Artiole BlbSa, there oan miss no ?raeacnption of law
           that      the tat liability    oreated by Subdtviaion 14, of Article
           7047      has been ixourred by the one Wpostiag’ the bond.*
                        L!oreover , It has bsoo held by the sp:e::at.s
           oourts 31 Texas that a resort    to a presumption In order tom                    5
           establish  a &VW faot is not psraltted      where direct    proof’
           of the f4ef &a question    ati be obtained.  (See Skor Y. COffia,
           137 s. w. 4501 writ or error rcfw3ed)
                       We apprehend that   on the, gosstioa of whather or
           not a given w.r302, firm .oq:aarporat*on- has eRga&    in t>s
           busines3 of a loan broker,  may ra+dily be .resolvedby diraat
           evidsnae.  Seatioa 5 of Artiale   6165a in part providaa 823
           follows :
                               *. . . t&at caoh and every loan broker &all       keep
                     a Gffall bound book in wNeh be shall regiatar      all of his
                     traasaatlonz, tith other persons aa such loan broker iit
                     tb.e time the 3a3e ooa.ur, whloh shall bs at al.1 .t&o8
                     kept open for inJpuation,      and auoh broker shall give
                     to the borrowaf,    or to all persons doinq ‘lusfm~s ‘Rit~h
                     such brokar, a ticket     sbo-wine a true ahd ttorreot. state-
                     mnt of t:m amount of cash reosived        by suoh borrower or
                     person to suoh broker      giving aorrect ?ates of eaoh ad
                     every payment or areaIt thereon, and raid tickets        &all
                     0orroeponS. corygctly   wit?> all of ti-,e entries on said
                     register.    . . .”
                  By face   of legal prholplas,            there dssa exist
    a presimption   that the foregoing           raentloned provision   of
    ;;eotiti@ 5 of Article  6165a has been ooeplied with by all
    those eng.agad in the oooupation of a lam broker.                4Tbere
    is a prasuaptio~a that all sea obey the 1~s.~               (Sea m%iitb v.
    Lancaster,   248 3. 3, 474)           And, subjeot to beinq orercone
    by etidsnae   to the oontrarf,          It ir always prsswed~ that the
    law has botu oonplisd with, and that all bnsiae3s la oarried
    on in a lawful manner. (Kent v. National S’uppZ~ Cozqmop,
    58 3. 7. (2d) 611; Pfaot. Xational ;jpBk v. ‘ilrst             Stats Zank,
    291 3. if. 206t ihl*irS V'i Xr;4lill,     119 2. k. 31-5)
                  You are tharsfcre     advised thsb it .ls OCF oplnian
    tbxst tbe postinlilgi of a bond *under .irtiola 616% oi 7. 3. C. 2.
    oi’ l’kxes by a praon,     fir%  or corporation   does not oonatituta
    erideaoe saffioient      to render  suoh gsrson,   firm or aorpration
I   sub jaot to a tax liability      under Astiole   7041, .3ubd4vfsion 14         .
1   ot aaid Statate.
i
                  if ,thit tar liability   of a loan braker arises    trofi> the
    oan3uot by any person, firn or oorporation       of the boaine.3s of .a
    loa?! tm0ka.r, tha faots estab1iobi.a~    suoh tax liability   .nlu~L;be
    aaccrt%ined fr2rm evidenca ar,d not ?-rota any pcmxaption      arising
    fron stie posting of the bon d referred     to in said ~?Arttiole 616%.
i
                                                very truly    yoEIPs